DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT
                               July Term 2014

                     PUBLIX SUPER MARKETS, INC.,
                     d/b/a PUBLIX SUPER MARKET,
                              Petitioner,

                                      v.

                               SYLVIA JOHN,
                                Respondent.

                               No. 4D14-1892

                            [November 19, 2014]

  Petition for writ of certiorari to the Nineteenth Judicial Circuit, St. Lucie
County; Dwight L. Geiger, Judge; L.T. Case No. 562013CA000421.

   Katherine E. Giddings and Kristen M. Fiore of Akerman LLP,
Tallahassee, for petitioner.

   Kathryn D. Anderson of Reich & Mancini, P.A., Port St. Lucie, for
respondent.

PER CURIAM.

   We grant the petition for writ of certiorari and quash the April 24, 2014
order granting respondent’s motion to compel production. On remand,
the circuit court shall conduct an in camera review to determine whether
the October 11, 2009 incident report is protected by the work product
privilege. If the court determines that the document is so protected, it
shall not order production unless respondent makes a “showing that
[respondent] has need of the materials in the preparation of the case and
is unable without undue hardship to obtain the substantial equivalent of
the materials by other means.” Fla. R. Civ. P. 1.280(b)(4); see also Publix
Super Mkts., Inc. v. Anderson, 92 So. 3d 922, 923 (Fla. 4th DCA 2012);
Lloyd’s Underwriters at London v. El-Ad Villagio Cond. Ass’n, 976 So. 2d
28, 28 (Fla. 4th DCA 2008).


STEVENSON, GROSS and GERBER, JJ., concur.
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                              -2-